Citation Nr: 1726261	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-10 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and WR


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to March 1979 and from March 1981 to April 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was previously before the Board in May 2015.

The Veteran provided testimony before the Board in a March 2015 personal hearing.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In May 2015 the Board advised him that the Acting Veterans Law Judge who had presided over the March 2015 Board hearing was no longer employed by the Board.  He was provided 30 days to indicate whether he wanted a new hearing, and, if he was not heard from by that time, he was advised that the Board would presume that he did not want an additional hearing.  No response was received.


FINDING OF FACT

Sleep apnea originated in service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a RO letter dated in July 2010.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA and other pertinent medical records.  The Board finds that the VA opinion obtained in this case is more than adequate as the opinion considered the pertinent evidence of record and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board directed the RO to (in pertinent part) obtain records and obtain a VA medical opinion.  All directives have been met.

VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Analysis

At the March 2015 Board hearing the Veteran testified that his wife had told him that he was snoring while sleeping and that he would even stop breathing while sleeping.  He was diagnosed with sleep apnea in 2005.  Various service comrades had observed the Veteran's snoring and breathing stoppages while deployed during Operation Desert Storm and while training.  WR testified that he himself had witnessed such symptoms during service.

The Veteran's STRs do not indicate that the Veteran complained of sleep or breathing difficulties during service, and his March 1995 service retirement examination report noted no such abnormality.

A May 2005 overnight polysomnography revealed a diagnosis of obstructive sleep apnea of at least moderate severity.

Statements from service comrades DR (April 2010), PP (June 2010), and OY (June 2010) indicated that they had served with the Veteran either in field training exercises or during deployment to the Persian Gulf war and had noticed that the Veteran would snore and have breathing difficulties while sleeping.

A March 2015 Tricare medical record indicates that the Veteran stated that he had never sought treatment for his snoring during service as he did not think he had a medical problem, and he felt that his day-time sleepiness had been normal for him.  The Veteran's Tricare physician, JN (MD) stated as follows:

In my medical opinion, it is very likely [the Veteran] had obstructive sleep apnea in 1991 given his symptoms which were snoring, witnessed apneas, excessive daytime sleepiness, [and] excessive fatigue.  If [the Veteran] had sought medical attention, it is very likely [the Veteran] would have been referred for polysomnography and subsequently diagnosed with obstructive sleep apnea in 1991.

Based on the foregoing, the Board finds that the evidence of record supports a grant of service connection for obstructive sleep apnea.  Statements and testimony from multiple individuals have confirmed that the Veteran had a noticeable problem of snoring during service, and some had also witnessed the Veteran experiencing breathing stoppages during service.  Further, the statement and opinion from Dr. N are sufficient to satisfy the nexus requirement in this case.

The Board observes that the opinion from Dr. N is probative and persuasive because it took into consideration the Veteran's medical history, his complaints, and provided a supporting rationale.  Dr. N clearly had a knowledge of the Veteran's medical history, and records indicate that he had treated the Veteran for various complaints in addition to sleep apnea since at least September 2014.

While a February 2016 VA examiner provided a negative opinion, the Board is unable to distinguish the aforementioned opinions.  The medical nexus opinions in this case are at least in equipoise, and reasonable doubt is resolved in the Veteran's favor, and service connection for obstructive sleep apnea is warranted.


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


